Citation Nr: 0115048	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  99-14 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for lumbar 
strain with spondylosis.


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel


INTRODUCTION

The veteran had verified active duty from October 1979 to 
June 1991.  This matter comes to the Board of Veterans' 
Appeals (Board) from an April 1999 rating decision from the 
Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO), which denied a rating in excess of 10 percent 
for lumbar strain with spondylosis.  In September 1999, he 
withdrew his request for a Travel Board hearing.


FINDING OF FACT

Service-connected low back strain is manifested by 
intermittent pain and spondylosis without associated muscle 
spasm, weakness, fatigue, lack of endurance, or limitation of 
motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
lumbar strain with spondylosis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5292, 5293, 
5295 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria 

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 
2096 (2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and, if 
applicable, his representative and specified duties to assist 
veterans in the development of claims.  Upon careful review 
of the claims folder the Board finds that the RO has met all 
its required notice and development obligations under this 
new statute.  Specifically, the Board finds that the 
supplemental statement of the case and the statement of the 
case provided to the veteran satisfy the requirement at § 
5103A of the new statute in that they clearly notify him of 
the evidence necessary to substantiate his claim.  
Additionally, the Board finds that the duties to assist 
provided under the new statute at § 5103A have also been 
fulfilled in that evidence and records identified by the 
veteran as plausibly relevant to his pending claim have been 
collected for review.  In addition, a September 2000 VA 
orthopedic examination was conducted and results thereof were 
associated with the claims file.  No further assistance is 
necessary to comply with the requirements of this new 
legislation or any other applicable rules or regulations 
regarding the development of the pending claim.  Therefore, 
the Board finds that the veteran is not prejudiced because 
the VA has met its duty to assist and has obtained all 
available relevant evidence necessary for an equitable 
disposition of the appeal.  A remand under VCAA would only 
further delay resolution of the veteran's claim.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in VCAA (to be codified 
as amended at 38 U.S.C. § 5107).  Under that statute, a 
veteran is entitled to the benefit of doubt when there is an 
approximate balance of positive and negative evidence.  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on average impairment of earning capacity.  38 C.F.R. 
§ 4.1.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  Id.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 
4.  However, the Board is limited to consideration of only 
those factors contained wholly in the rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); see also AB v. Brown, 6 Vet. App. 35, 
38-39 (1993) (in increased rating claims, VA is required to 
consider and discuss disability severity with reference to at 
least the next-higher disability rating provided for in VA 
regulations with respect to that disability) (claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation; therefore, such a claim 
remains in controversy where less than the maximum available 
benefit is awarded).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995) (VA has a duty to determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during a flare-up or when the joint is 
used repeatedly over a period of time).  In addition, the 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See 
DeLuca, supra; 38 C.F.R. §§ 4.10, 4.40, 4.45.

Evaluation of the same disability under various diagnoses is 
to be avoided, as is the evaluation of the same manifestation 
under different diagnoses.  38 C.F.R. § 4.14. 

Lumbosacral strain is evaluated under Diagnostic Code 
(DC) 5295.  38 C.F.R. § 4.71a.  A 10 percent evaluation under 
DC 5295 is assigned where the evidence shows lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
evaluation is warranted where the evidence demonstrates 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  Where lumbosacral strain is severe, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, the disability warrants a 40 percent evaluation.  
38 C.F.R. § 4.71a.  Because a portion of the rating criteria 
found in DC 5295 provides for compensation based upon 
limitation of motion, the provisions pursuant to 38 C.F.R. §§ 
4.40 and 4.45 are applicable to the claim.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).

Other Diagnostic Codes might be applicable, such as DC 5292 
for limitation of motion of the lumbar spine, which is 
evaluated as follows: slight, 10 percent; moderate, 
20 percent; severe, 40 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

In addition, under DC 5293 for pronounced intervertebral disc 
syndrome, persistent symptoms, warrants a 60 percent 
evaluation.  Severe, recurring attacks, with intermittent 
relief, warrants a 40 percent evaluation.  Moderate, 
recurring attacks, a 20 percent evaluation.  Mild, a 
10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.


Analysis

In the instant case, the veteran has filed a claim for an 
evaluation in excess of 10 percent for lumbar spine strain 
with spondylosis. He maintained that he has intermittent low 
back pain that reduces his ability to participate in 
activities. 

Based on inservice complaints of intermittent low back pain, 
service connection for low back strain was granted in a 
rating action in July 1991. A 10 percent evaluation was 
assigned. 

In January 1999, the veteran was evaluated at a VA clinic for 
his low back.  A magnetic resonance imaging (MRI) study 
revealed degenerative disc disease with herniation.  Upon 
examination, the veteran had no significant complaints and 
his condition was found to be stable.  He had been prescribed 
cyclobenzaprine to address any pain.

In September 2000, the veteran was accorded a fee-basis 
orthopedic examination at the Alpine Medical Group.  He 
reported that he had experienced intermittent back pain since 
military service.  His back pain radiated through his hips 
and was exacerbated by prolonged sitting, standing for four 
hours, or walking for one-half hour.  He added that rest and 
muscle relaxants relieved his pain.  He had last worked in 
1998 before being laid off.

The physician noted that the veteran's gait was within normal 
limits.  Examination of the lumbar spine revealed flexion of 
95 degrees/95 degrees with mild pain; extension of 35 
degrees/35 degrees with mild pain, flinching, and grimacing; 
right and left lateral flexion of 40 degrees/40 degrees; and 
right and left rotation of 35 degrees/35 degrees with mild 
pain, flinching, and grimacing.  However, there was no 
associated fatigue, weakness, or lack of endurance.  His 
motor strength was measured 5/5, his sensation was intact to 
touch, and his reflexes were symmetric. X-rays showed 
spondylosis. The diagnosis was lumbar strain, status post 
military injury to the spine in 1991, with spondylosis.

The examiner noted that the veteran had back pain, but not 
daily, and that there were no neurologic findings. He opined 
that the veteran's back condition had a mild to moderate 
affect on his daily activities and that his lumbar spine had 
a normal range of motion.  Muscle spasms were not noted.  He 
also stated that the veteran's lumbar spondylosis was post-
traumatic in nature and secondary to his in-service low back 
injury.  

In addition, the Board notes that it attempted unsuccessfully 
to acquire a January 1999 consultative examination for 
California's Social Services Agency.  A June 1999 letter from 
Alpine Medical Group stated that it did not have legal 
custody of the examination results, which were sent to 
California's Social Security Services.  A notice was sent by 
VA to the veteran informing him that VA was unable to get the 
results of the examination. 

Based on the objective clinical findings and reported 
symptoms, there is no basis for an evaluation in excess of 
10 percent for lumbar strain with spondylosis as currently 
provided under DC 5295. The report of the September 2000 
examination and other medical evidence indicates that he has 
intermittent low back pain and associated spondylosis of the 
lumbar spine. Neither muscle spasm nor loss of lateral spine 
motion, the criteria for the next higher evaluation of 20 
percent for lumbar strain under Code 5295, has been 
demonstrated. The veteran does not participate in physical 
therapy or require aggressive treatment for his low back 
disability.  In September 2000, range of motion of the low 
back was normal, albeit with pain at the extremes of motion.  
Further, although degenerative disc disease with herniation 
was shown by MRI, no neurologic abnormalities have been 
clinically confirmed. Accordingly, an evaluation greater than 
10 percent under Codes 5292, 5293, or 5295, is not in order.

The Board also reviewed Code 5285 for vertebral fracture, and 
Codes 5286 and DC 5289 for ankylosis.  However, since there 
is no evidence of ankylosis or a vertebral fracture, these 
criteria are not applicable.  38 C.F.R. § 4.71a.

Furthermore, the Board considered functional loss due to pain 
associated with any limitation of motion.  See DeLuca, supra.  
The September 2000 VA medical examination revealed that 
although the veteran experienced mild pain, he had a full 
range of motion with no associated fatigue, weakness, or lack 
of endurance.  The evidence of record does not support that 
the veteran experiences functional loss due to his low back 
pain. 

For the above reasons, the Board finds that the preponderance 
of evidence is against the claim for a rating in excess of 
10 percent for lumbar strain with spondylosis. 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295.


ORDER

Entitlement to a rating in excess of 10 percent for a lumbar 
strain with spondylosis is denied.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

